Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Applicant recites an R718 displacement compressor.  The Office considers that R718 is merely water.
Claim 3 recites “sensitive structural components”  Based on the specification, the Office considers that the “sensitive structural components” are bearings or bushings or drive units.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
Claim 1 recites “An R718 displacement compressor”.  The Office considers that R718 (water) is merely a working media of the recited compressor.  The Office action is based on the structure.  The Office considers that the compressor machine is able to perform recited function as long as the structure is the same.  
In Reference to Claim 4

In Reference to Claims 5-8
Regarding claims 5-8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In Reference to Claim 5
Claim 5 recites the tooth profile offset by Δk(z) and Δ.be.2K(z).  The applicant has not define the Δk(z) and Δ.be.2K(z).  
In Reference to Claim 9
The metes and bounds of claim 9 cannot be ascertained since “configured for life” is indefinite and renders claim 9 ambiguous.  The Office interprets “configured for life” as the function of the recited structure and the object is to improve the durability.
In Reference to Claims 2, 3, 10 and 11
Claims 2, 3, 10 and 11 are rejected by their virtue dependency to Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/185624 to Steffens (The art rejection is based on the issued US Patent 10,337,515) in view of US Patent 4,405,286 to Studer.
In Reference to Claim 1
Steffens discloses An R718 displacement compressor system comprising a compressor machine (Fig. 1, annotated by the examiner), an evaporator, (Fig. 1, annotated by the examiner) and a condenser (Fig. 1, annotated by the examiner), wherein the open compressor machine is configured as an spindle compressor (As showed in Fig. 2) in the formed as a twin-shaft rotary displacement machine (Fig. 1, 4/5) configured for the conveying and compressing gaseous media, includes an spindle-rotor pair (Fig. 1, 4/5) in a compressor housing, , and is arranged between the evaporator (35) and the condenser
Steffen does not teach an electronic synchronization of the motor pair/spindle rotors
Studer discloses the twin-shaft rotary displacement machines including an electronic synchronization of the motor pair/spindle rotors (Fig. 1, 20/20’) by the synchronization circuit (Fig. 12, 250)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Steffen to incorporate teachings from Studer.  Doing so, would result in the driving system of Steffen being replaced by the synchronized motors of Studer.  Both inventions of Studer and Steffen are for angled spindle machine, and Studer teaches a counter-rotating machine having active dynamic axial stabilization of rotating machines members.
In Reference to Claim 2
Steffen discloses wherein the spindle compressor respectively includes one for each spindle rotor (Fig. 1, 4/5), and project with their entire circumference into a space of the an evaporator (Fig. 1, annotated by the examiner), this preferably configured for the sufficiently discharging thermal power losses. 
Steffen does not teach two drive motors.
Studder teaches two drive motors (Fig. 1, 20/20’) are arranged on the a side of the a gas inlet (Fig. 1, 15) of the spindle compressor
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Steffen to incorporate teachings from Studder.  Doing so, would result in the driving system of Steffen being replaced by the synchronized motors of Studder.  Both inventions of Studder and Steffen are for angled spindle machine, and Studder teaches a counter-rotating machine having active dynamic axial stabilization of rotating machines members.

    PNG
    media_image1.png
    743
    646
    media_image1.png
    Greyscale


In Reference to Claim 3
Steffen discloses the system further includes a purge system via a shielding-gas supply feed (Fig. 2, annotated by the examiner) and a shielding-gas discharge (Fig. 2, annotated by the examiner), configured to protect by which means a plurality of sensitive structural component.

    PNG
    media_image2.png
    755
    558
    media_image2.png
    Greyscale

In Reference to Claim 5
Steffen discloses the two spindle rotor (Fig. 1, 2, 3)
Steffe does not teach the profile of the rotors.
However, the shape of the flank profile was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
In Reference to Claim 8
Steffen discloses at least one refrigerant- fluid feed (Fig. 2, 12) is provided, in that each spindle rotor has a cylindrical evaporator cooling bore (Fig. 2, annotated by the examiner), which is connected to the refrigerant-fluid feed
In Reference to Claim 9
Steffen discloses each drive has a hollow shaft (Fig. 2, annotated by the examiner), in that the refrigerant-fluid feed to the cylindrical evaporator cooling bore (Fig. 2, annotated by the examiner) of each drive occurs through the hollow shaft, and in the bearings (As showed in Fig. 3) are configured for life.
In Reference to Claim 10
Steffen discloses the system further includes an outlet-gap-iV (Fig. 2, annotated by the examiner) adaption, by means of undercompression is curbed.  The Office interprets the outlet-gap-iV based on the specification.  Since the outlet-gap-iV is described by the its function, the Office interprets the outlet-gap-iV by this function.  An enlarged space will have damp the compressed working media.)
In Reference to Claim 11
Steffen discloses the spindle compressor (Fig. 2)
Steffen does not teach the control unit.
Studer teaches the control mean (Fig. 12, 250) optimizes by mans of the control the operation parameters the efficiency of the R178 displacement compressor system in every working/operating point by means of the control unit.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Steffen to incorporate teachings from Studer.  Doing so, would result in the driving system of Steffen being replaced by the synchronized motors of Studer.  Both inventions of Studer and Steffen are for angled spindle machine, and Studer teaches a counter-rotating machine having active dynamic axial stabilization of rotating machines members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11/22/21